Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 08/18/2022 in reply to the Office action of 06/07/2022 has been entered. Claims 3 and 9 are amended. Therefore, claims 1-9 are pending.
Withdrawn Objections and Rejections
The objection to claim 9 is withdrawn in view of the amendment to the claim. The enablement rejection to the claims is replaced with scope of enablement rejection  in view of Applicant’s arguments and/or upon further consideration.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims.

Claims 1-9, pending in this application, are examined.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a powdery mildew resistant Rosa hybrid plant comprising in its nuclear genome at least one nucleotide sequence of SEQ ID NO: 1 and at least one nucleotide sequence of the marker of SEQ ID NO: 2, representative sample of  seed of said plant deposited under Accession number NCIMB 42777, does not reasonably provide enablement for any Rosa plant  having a powdery mildew resistant comprising in its nuclear genome at least one of the nucleotide sequence of SEQ ID No: 1 and at least one nucleotide sequence of SEQ ID NO: 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn to any rose plant comprising in its nuclear genome at least one of the nucleotide sequence of SEQ ID No: 1 and at least one of the nucleotide sequence of SEQ ID NO: 2, wherein the combined presence of SEQ ID NO.1 and SEQ ID NO. 2 in said nuclear genome provides powdery mildew resistance against Podosphaera pannosa; wherein said rose plant is Rosa hybrida with diploid, tetraploid, hexaploidy or octaploid genome; wherein said rose plant is cut rose, pot rose, garden rose, or rose rootstock; wherein said powdery mildew resistance is a dominant resistance; and a method for selecting said powdery mildew resistant rose plant by isolating nuclear genomic DNA from the rose plant and establishing the presence of SEQ ID NO: 1 and SEQ ID NO: 2 in the isolated genomic DNA, wherein the presence of SEQ ID NO. 1 and SEQ ID NO. 2 indicates a powdery mildew resistant phenotype. 
 In contrast, the specification teaches a tetraploid Rose hybrida plant produced by pollinating by crossing the tetraploid cut rose RS-1183 with pollen from tetraploid garden rose, representative sample of  seed of said tetraploid Rose hybrida plant has been deposited under Accession number NCIMB 42777; and a method of selecting said tetraploid hybrid plant by isolating nuclear genomic DNA from the rose plant and establishing the presence of SEQ ID NO: 1 and SEQ ID NO: 2 in the isolated genomic of said Rose hybrida; wherein the presence of SEQ ID NO. 1 and SEQ ID NO. 2 indicates a powdery mildew resistant phenotype. 
Further, the instant specification discloses SEQ ID NO: 1 and SEQ ID NO: 2 as markers associated with a dominant powdery mildew resistant gene. However, SEQ ID NO: 1 and SEQ ID NO:2 are only 52 and 50 nucleotides in length, respectively; have not been shown to be responsible for the powdery mildew resistance; and the sequences do not appear to be part of a powdery mildew resistance gene. Therefore, SEQ ID NO: 1 and 2 are markers, not genes,  and do not confer powdery mildew resistance. Therefore, the availability of SEQ ID NO: 1 and SEQ ID NO:2 is insufficient to enable one of skilled in the art to use for the production of any rose plants having any powdery resistance resistant gene. 
MPEP 2164.03 states "(t)he amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.

As stated in the last Office action, both the instant specification and the prior art teach the little consistency in the prior art regarding the genetic basis for the powdery mildew resistance in rose plants, ranging from a single gene dominant resistance to quantitative resistance, and the lack of agreement between the studies on  the QTL for the powdery mildew resistance. For example, Koning-Boucoiran et al (Acta Hort. (2009) 836:137-142) teach that the breeding of cultivated rose plants for powdery mildew resistance are hindered by its polyploid nature, a high degree of heterozygosity, the lack of constructed consensus genetic linkage map,  and the lack of sufficient polymorphic markers (see the whole document). 
Therefore, the quantity of experimentation necessary is excessive and undue, because the gene that confers resistance to powdery mildew is not identified by structure, by its location within the plant genome or by its location with respect to the markers SEQ ID NO: 1 and 2. Applicant provides no direction or guidance as to how it can be identified, other than by small marker sequences of unknown location within the genome of multitude of rose plants. Therefore, the instant specification is not enabling the broad scope of the claims.
Considering the broad scope of the claims, the limited guidance in the  specification regarding the genus of Rose plant having any powdery mildew resistance gene in its genome, the state of the art and the high unpredictability as discussed by the reference above, one of ordinary skill in the art would be burdened with undue experimentation to practice the claimed invention.
Therefore, for all the reasons discussed above and in the last Office action, the rejection is maintained. 
Written description Rejection
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 06/07/2022. Applicant’s arguments filed 08/18/2022 have been considered but are not found persuasive.
Applicant argues that the specification is amended to recite the deposit information of the tetraploid Rosa hyrida plant of the claims and the terms of the deposit under the Budapest treaty. This is not found persuasive because the claims are not limited to the tetraploid Rosa hyrida with the deposited seed and the specification does not provide a representative species of the genus of rose plants having the genus of powdery mildew resistant genes. SEQ ID NO: 1 and SEQ ID NO:2 are markers with only 52 and 50 nucleotides in length, respectively; have not been shown to be responsible for the powdery mildew resistance; and the sequences do not appear to be part of the powdery mildew resistance gene. Neither the specification nor the prior art provides structure-function correlation of the powdery mildew resistance genes in rose plants. The only structure for powdery resistance described in the specification is the SEQ ID NO: 1 and 2 in the Rosa hybrida plant with seed deposited under NCIM Accession No: 42777. Therefore, the single species, namely, Rosa hybrida plant comprising SEQ ID NO: 1 and 2 with seed deposited under NCIM Accession No: 42777 is insufficient to describe the genus of rose plants claimed. Therefore, the specification has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.
Therefore, for all the reasons discussed above and in the last Office action, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
 		Remarks
The claims are deemed free of the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al (Planta (2003)218:226-232) teach transgenic Rosa hybrida having resistance to powdery mildew by expressing Ace-AMP1 gene that confers resistance to powdery mildew. Li et al do not teach the presence of SEQ ID NO: 1 and SEQ ID NO: 1 in the plant.

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662